      Case: 5:17-cv-01538-SL Doc #: 204 Filed: 05/01/19 1 of 1. PageID #: 15292




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

FUSE CHICKEN, LLC,                          )       CASE NO. 5:17-cv-1538
                                            )
                                            )
                       PLAINTIFF,           )       JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )       ORDER
                                            )
AMAZON.COM, Inc., et al,                    )
                                            )
                      DEFENDANTS.           )

        On April 29, 2019, counsel filed a joint status report representing that the case has

resolved and the parties are in the process of preparing a joint stipulation of dismissal. (Doc. No.

203). Accordingly, the case is hereby dismissed.

        A final agreed entry, approved by counsel for all parties, shall be filed with the Court on

or before May 24, 2019.

        This case hereby is closed.

        IT IS SO ORDERED.


Dated: May 1, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE
